DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 and 10-18 are pending in the present application.

Response to Arguments
Applicant’s arguments, see Remarks II-IV, filed 23 September 2021, with respect to the Claim Objections and 101 and 112 Rejections have been fully considered and are persuasive.  The Objections and 101 and 112 Rejections of Claims 1-17 and 19 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 10-11, 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pihan et al. (FR 2 979 188 A1) in view of Errede (US 3,761,238).
Instant claim 1 is drawn to a method comprising depositing a gallic acid composition in an aquatic environment on an aquatic bottom stratum of water having a height of at most 30 cm, the gallic acid composition comprising gallic acid associated with at least one excipient selected from the group consisting of a binder, a gelling product, a 
Instant claim 10 is drawn to the above composition, wherein the gallic acid is in encapsulated or compacted form, the excipients are present between 5-50% of the total weight of the composition and the density is greater than 1 kg/dm3.
Instant claim 17 is drawn to a process for manufacturing the composition of claim 10 comprising mixing a gallic acid composition comprising gallic acid and at least one of a phenolic acid, polyphenol, or alkaloid with one or more excipients, and compressing the mixture to form compacted granules or balls.
Pihan et al. teach an algicide, algistatic, herbicide or herbistatic composition comprising an absorbent or encapsulating polymer and one or more polyphenol ([0009]).  Pihan et al. teach that the one or more polyphenols include gallic acid, pyrogallic acid, ellagic acid, tannic acid, gallotannic acid, caffeic acid, quercetin, resorcinol, catechol, gramine, scopoletin and hordenine ([0043]-[0044]; Claims 1, and 10-11).  Pihan et al. teach a method of algicide or algistatic treatment comprising bringing into contact the algicide or algistatic composition with an aqueous medium of the aquatic macrophyte and/or the algae to be treated (Claim 18). 
Pihan et al. teach that the absorbent or encapsulating polymer constitutes a support for the active substance, namely the polyphenol(s), thus allowing easy use of the composition.  The composition can be in various forms and volumes, depending on the nature of the polymer support, and in particular in the form of microbeads, beads, 
Pihan et al. teach that the algicide, algistatic, herbicide or herbistatic composition is characterized in that it is in the form of microbeads, beads, granules, particles, cubes, cylinders or of gel.  In particular, when the composition is in the form of a gel, this gel may be of the amorphous type and then be cut into several fragments of different shapes and sizes such as, for example, cubes.  The dimensions (largest dimension) of these microbeads, beads, granules, particles, cubes, cylinders or fragments of gel can vary from a few micrometers to several centimeters.  The dimensions will typically depend on the type of polymer, the desired geometry and the desired concentration of polyphenol(s).  In the case of encapsulating polymers, the microbeads, beads, granules or more generally particles can have a size of the order of a few tens of microns per millimeter; in practice, for example from 20 µm to 1 mm ([0037]).
Pihan et al. do not explicitly disclose gallic acid associated with at least one of the excipients recited in instant claims 1 and 19.  However, Pihan et al. teach that gallic acid is one of the preferred polyphenols, and further teach that the polyphenols are encapsulated or absorbed and in the form of microbeads, beads, granules, particles, cubes, cylinders or of gel.  Pihan et al. also teach that the composition can be targeted to the bottom of the aquatic environment ([0028] and [0068]).
Also, Errede teaches particulate compositions comprising aquatic herbicides (including algicides) for treatment of water, wherein the particulate carrier includes bentonite (col. 2, ln. 38-39; col. 4, ln. 25-32; Examples 6 and 14).  Errede further teaches 
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Pihan et al. comprising gallic acid as the polyphenol and an excipient for encapsulating or absorbing the polyphenol.  It would have been obvious to select bentonite as an excipient in order to prepare granules comprising gallic acid that sink to the bottom of the water for the control of aquatic algae.
Regarding the rate of release of gallic acid, it would have been obvious for a person having ordinary skill in the art to optimize the rate of release of the gallic acid in order to provide control of the algae for as long as possible.
Regarding the bottom stratum of water having a height of at most 30 cm, it would have been obvious to prepare compositions according to Pihan et al. that sink to the bottom of the water in order to control algae.
Instant claims 2 and 11 state that gallic acid is associated with at least one phenolic acid, polyphenol or alkaloid.  Pihan et al. teach that the one or more polyphenols include gallic acid, pyrogallic acid, ellagic acid, tannic acid, gallotannic acid, caffeic acid, quercetin, resorcinol, catechol, gramine, scopoletin and hordenine ([0043]-[0044]; Claims 1, and 10-11).
Therefore, it would have been obvious for a person having ordinary skill in the art to prepare compositions according to Pihan et al. comprising gallic acid and one or more of pyrogallic acid, ellagic acid, tannic acid, gallotannic acid, caffeic acid, quercetin, resorcinol, catechol, gramine, scopoletin and hordenine.
Instant claims 3 and 10 state that the density of the composition is greater than 1 kg/dm3.  Errede teaches that the density of the particles is such that the particles sink rapidly to the bottom.  Thus, it would have been obvious to prepare particles having a density greater than 1 kg/dm3 in order to rapidly sink to the bottom.
Instant claims 5 and 13 state that the compositions are in the form of granules, balls or capsules of an average mass between 1 and 100 g.  Pihan et al. teach that the composition can be in various forms and volumes, depending on the nature of the polymer support, and in particular in the form of microbeads, beads, granules, particles, cubes, cylinders or gel or gel fragments.  In the case of encapsulating polymers, the microbeads, beads, granules or more generally particles can have a size of the order of a few tens of microns per millimeter; in practice, for example from 20 μm to 1 mm.   For absorbent polymers, the size of the beads, granules, particles, cubes, cylinders as well as gel fragments can vary between a few millimeters and a few centimeters; in practice, for example from 5 mm to 3 cm.  
Pihan et al. further teach that according to one embodiment of the invention, the concentration of the polyphenol(s) used in the algicide, algistatic, herbicide or herbistatic composition is determined according to the quantity of polyphenol(s) desorbed in the aquatic medium, making it possible to obtain in a predetermined time inhibition of the growth or lethality of aquatic macrophytes or algae targeted in the aquatic environment.  These concentrations can be determined by preliminary standardized toxicity and ecotoxicity tests guaranteeing targeted action while respecting the integrity of non-target organisms.  The algicide, algistatic, herbicide or herbistatic composition according to the present invention makes it possible to release in a controlled manner a quantity of 
Therefore, it would have been obvious to prepare compositions according to Pihan et al. comprising a mass that is suitable for the desired form and the desired effect, such as growth inhibition or lethality of aquatic macrophytes or algae.
Instant claims 6-7, 10 and 14-15 state the concentration of gallic acid and excipients in the compositions.  Errede teaches particles comprising an active ingredient and carrier, wherein the particles have a density such that they rapidly sink to the bottom.  It would have been prima facie obvious for a person having ordinary skill in the art to determine through routine experimentation the necessary concentration of gallic acid and excipients to prepare algicidal or algistatic compositions that are effective for controlling algae and that rapidly sink to the bottom of the aquatic environment.
Instant claim 8 states that the concentration of total gallic acid in the aquatic bottom stratum of water is 0.05-500 mg/L.  Pihan et al. teach that the lethal concentration of catechol is 411 mg/L ([0086]).  It would have been obvious for a person having ordinary skill in the art to determine through routine experimentation the effective algicidal and algistatic concentration of gallic acid.
Instant claim 18 states adjusting the particle size by grating in a granulator followed by screening.  Pihan et al. teach microbeads, beads, granules, particles, cubes, cylinders or gel or gel fragments.  In the case of encapsulating polymers, the microbeads, beads, granules or more generally particles can have a size of the order of a few tens of microns per millimeter; in practice, for example from 20 μm to 1 mm.   For absorbent polymers, 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to granulate the compositions according to Pihan et al. in order to obtain particles within the preferred size range.
Response to Arguments
Applicant’s Remarks filed 23 September 2021 have been fully considered but they are not persuasive.  Applicant argues that nothing in the combination of Pihan and Errede renders obvious “wherein the gallic acid composition is gradually dissolved and releases gallic acid for a few days to a few weeks.”
The examiner respectfully argues that Errede teaches aquatic pesticides and more particularly to compositions for controlled release of biocidal materials when introduced into water.  Aquatic pesticides are commonly added to an aquatic environment either in a soluble or emulsified form or as dense granules that sink directly to the bottom where they disintegrate in various ways to release copious amounts of toxicant to the water.  In either case, the entire aquatic environment becomes contaminated with toxicant to a concentration level that is equal to or greater than the lowest lethal concentration (LLC) required to kill the undesired species within a few days.  Usually a large excess must be added to maintain this level locally because of natural diffusion and water currents that exist in lakes and ponds.  It is highly advantageous to contaminate only the surface space in the immediate vicinity of the undesired aquatic species, leaving the rest of the aquatic environment essentially uncontaminated for use by preferred animal species.  It is also 
Errede teaches a person having ordinary skill in the art that controlled release of active agent in the aquatic environment is desirable.  Errede teaches that controlled release provides localized lethal concentrations of the biocide without rendering the bulk of the water environment lethal.  
A person having ordinary skill in the art would have been motivated to prepare algicidal compositions according to Pihan et al. further comprising the excipients of Errede, e.g. bentonite, in order to control the release of the algicide active ingredient.
Applicant also argues that the bentonite compositions of Errede do not “gradually dissolve and release” toxicants and, further, do not provide a reasonable expectation that modifying Pihan as suggested would arrive at the instantly claimed compositions or methods.
The examiner respectfully argues that Errede teaches that this invention relates to aquatic pesticides and more particularly to compositions for controlled release of biocidal materials when introduced into water.  Errede teaches that the toxicant is released slowly (col. 2, ln. 28).  Errede further teaches that only the plants in the area treated are affected by the slow release of toxicant (col. 3, ln. 45-48).  Therefore, it is clear that the compositions according to Errede slowly release the toxicant in a controlled manner.

Claims 4, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pihan et al. (FR 2 979 188 A1) in view of Errede (US 3,761,238) as applied to claims 1-.
Instant claims 4 and 12 state that the excipients are selected from two excipient groups of claim 1.  Pihan et al. teach that the composition can be in various forms and volumes, depending on the nature of the polymer support, and in particular in the form of microbeads, beads, granules, particles, cubes, cylinders or gel or gel fragments.  
Instant claim 16 is drawn to a process for manufacturing the composition of claim 10 comprising encapsulating gallic acid in a capsule selected from gelatin or starch.
Guo et al. teach encapsulation of gallic acid with sodium alginate and graphene oxide to be used as an algicide (Claims 1-8; Examples 2-9).  Also, Munin et al. teach that nowadays, for encapsulation, maltodextrin is commonly mixed with gum arabic.  A mixture of maltodextrin (60%) and gum arabic (40%) has been used for encapsulation of procyanidins from grape seeds.  No change of procyanidins was observed during the critical drying stage, the rate of encapsulation was around 85%, and their stability was improved.  Epigallocatechin gallate (EGCG) was encapsulated within the same carbohydrate matrix, with the same encapsulation efficiency of 85% (pg. 800, paragraph 4).  Munin et al. further teach chitosan, maltodextrin, starch, silica, and carrageenan as being suitable for encapsulating polyphenolic compounds (pg. 800-802). 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to select an appropriate excipient for encapsulating gallic acid, such as sodium alginate, a mixture of maltodextrin and gum arabic, chitosan, starch, silica, carrageenan, etc., as reasonably suggested by Guo et al. and Munin et al.
Response to Arguments
Applicant argues that nothing in Guo suggests that the compositions would exhibit a gallic acid release profile spanning a few days to a few weeks as claimed.  Applicant also argues that Munin is directed to dissimilar fields of encapsulating plant polyphenols for pharmaceutical, food, or cosmetological applications, which operate in environments (e.g., a digestive tract in the presence of various enzymes as discussed in Munin at p. 798) wholly dissimilar to the aquatic environments described in the instant specification.  Thus, nothing in Munin, without direction from Applicant’s own specification, would have logically commended itself to an inventor’s attention when considering the problem of controlled release of aquatic algicides/herbicides.
The examiner respectfully argues that Pihan et al. teach encapsulating gallic acid, wherein the encapsulating polymer constitutes a support for the active substance, namely the polyphenol(s), thus allowing easy use of the composition, and offers easy packaging, handling and transport possibilities.  Pihan et al. teach that the encapsulating polymer dissolves in the water thus releasing the polyphenol ([0064]).  Therefore, a person having ordinary skill in the art would have been motivated to prepare encapsulated gallic acid with known encapsulating agents that dissolve in the water and release the gallic acid.  Guo et al. and Munin et al. teach a person having ordinary skill in the art suitable encapsulating agents for gallic acid that would be allowed easy use of the composition while also dissolving in water.  It would have been obvious to one of ordinary skill in the art to substitute functionally equivalent encapsulating agents that are known to encapsulate gallic acid or salts thereof.  The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616